In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
       ___________________________
            No. 02-22-00271-CV
       ___________________________

IN THE INTEREST OF K.J. AND K.J., CHILDREN




     On Appeal from the 231st District Court
             Tarrant County, Texas
         Trial Court No. 231-707263-21


     Before Birdwell, Bassel, and Womack, JJ.
       Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      O.J., proceeding pro se, attempts to appeal the family-violence protective order

that the trial court rendered against him. See Tex. Fam. Code. Ann. §§ 81.001, 85.001.

After we reviewed the trial court’s docket sheet, it was apparent that the underlying

suit started with an original petition in a suit affecting the parent–child relationship

and that an application for a protective order was filed in the same underlying suit.

      On July 14, 2022, we informed O.J. that we were concerned that we might not

have jurisdiction over this appeal because—after being informed by the trial court

clerk that the trial judge had not signed an order in the underlying case—it appeared

there is no final judgment or order subject to appeal and that O.J.’s notice of appeal is

premature. See Tex. R. App. P. 26.1(a), 27.1(a). We gave the parties twenty days to

correct the defect and furnish this court with a signed copy of the order that O.J.

seeks to appeal. In response, O.J. provided copies of the trial court’s “Temporary Ex

Parte Protective Order and Order Setting Hearing,” signed May 24, 2022, and its

“Final Protective Order,” signed June 7, 2022.

      On August 22, 2022, we sent a second letter to O.J. informing him that the

“Temporary Ex Parte Protective Order and Order Setting Hearing” and the “Final

Protective Order” do not appear to be appealable at this time. See Tex. Fam. Code

Ann. §§ 81.009(c) (“A protective order rendered against a party in a suit affecting the

parent–child relationship may not be appealed until the time an order providing for

support of the child or possession of or access to the child becomes a final, appealable

                                           2
order.”), 109.002 (discussing appellate review). We stated that unless O.J. filed a

response showing grounds for continuing the appeal, this appeal could be dismissed

for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3.

       We have received no response and have confirmed that the petition in the

underlying suit affecting the parent–child relationship remains pending. Because there

is no final judgment or appealable interlocutory order, we dismiss the appeal for want

of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                                         Per Curiam

Delivered: December 22, 2022




                                              3